     Case 1:20-cv-01188-DNH-CFH Document 11 Filed 06/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

BRUCE INGRAHAM and
HOLLY INGRAHAM,

                     Plaintiffs,

               -v-                           1:20-CV-1188

SUSAN CASEY and JOHN
CASEY,

                     Defendants.

---------------------------------

APPEARANCES:                                 OF COUNSEL:

BRUCE & HOLLY INGRAHAM
Plaintiffs, Pro Se
P.O. Box 861
Lake Pleasant, NY 12108

DAVID N. HURD
United States District Judge

        ORDER ADOPTING REPORT & RECOMMENDATION

   On September 28, 2020, pro se plaintiffs Bruce Ingraham and Holly

Ingraham (“plaintiffs”) filed this action against defendants Susan Casey and

John Casey (“defendants”). Dkt. No. 1. Plaintiffs also sought leave to

proceed in forma pauperis (“IFP”). Dkt. Nos. 7, 9.

   On May 12, 2021, U.S. Magistrate Judge Christian F. Hummel granted

plaintiffs’ motions to proceed IFP and advised by Report & Recommendation
      Case 1:20-cv-01188-DNH-CFH Document 11 Filed 06/02/21 Page 2 of 2




that the complaint be dismissed with prejudice. Dkt. No. 10. As Judge

Hummel explained, plaintiffs’ complaint—which set forth only state law

claims against non-diverse parties—failed to comply with federal pleading

standards. Id. Plaintiffs have not filed objections, and the time period in

which to do so has expired. See id.

   Upon review for clear error, the Report & Recommendation is accepted

and adopted in all respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 10) is accepted and adopted;

and

   2. Plaintiffs’ complaint is DISMISSED with prejudice.

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.



Dated: June 2, 2021
       Utica, New York.




                                      -2-
